Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 01/05/2022.
Claims 1-3, 5-10 and 12-15 are pending in the application. Claims 1-2 and 12 are currently amended. Claims 3, 5-10 and 13 are previously presented. Claims 4 and 11 are cancelled. Claims 14-15 are newly presented. Claims 1-3, 5-10 and 12-15 are hereby examined on the merits.


Claim Objections
Claim 1 is objected to because of the following informalities:  a comma or semicolon should be inserted between “or isopropylidene group” and “wherein in the cyclic system” in the middle part of page 2. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in page 3, formula (IV), R1 should be “R1b”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the comma between “composition” and “ranges” should be removed. Appropriate correction is required.
 Claims 2-3, 5-10 and 12-13 are objected to because of the following informalities: “A composition according to…” should read “The composition according to…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 12-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the mixture optionally comprises or consists of component j) and component k) on page 4, then further recites that the mixture comprises or consists of 0.005 to 95% component j) and 0.01-95% component k) on page 5. It is unclear whether component j) or component k) is optional or required. For the purpose of examination, it is interpreted that the mixture optionally comprises or consists of 0.005 to 95% component j) and 0.01-95% component k). Clarification is required.
Claims 2-3, 5-10 and 12-15 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 2 recites an ORAC value for the mixture. However, ORAC of an antioxidant is obtained by measuring the fluorescence delay of a fluorescent probe that is caused by the antioxidant against a specific reactive species, thus the selections of the fluorescence probe and the reactive species will affect the obtained ORAC value. In the instant case, the claim fails to recite what fluorescent probe and reactive species the 
Claim 3 recites a polyphenol content according to Folin-Ciocalteu method. However, in a Folin-Ciocalteu essay, conditions such as  the extent of dilution, volume ratio of alkali and F-C reagent, the reaction time and temperature, the wavelength at which the absorbance etc. are known to affect the result. In the instant case, the claim fails to recite the aforementioned conditions, thus rendering the claim indefinite. Appropriate correction is required.
Claim 14 depends from claim 1 and recites that the one or more monoterpenes recited in claim 1 is selected from the group consisting of gamma-terpinene, alpha-terpinene, beta- terpinene, beta-phellandrene, limonene, thymol, pulegone, carvacrol and alpha-phellandrene”. However, beta-terpinene, beta-phellandrene or pulegone does not read on formula (I), thus rending claim 14 indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya WO 2013/189709 A1 (cited in IDS, hereinafter referred to as Acharya) in view of Brewer, “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science, 2011, 10, pages 221-247 (cited in IDS, hereinafter referred to as Brewer), Fourre US Patent No. 9,326,925 (hereinafter referred to as Fourre) and Koketsu,  “Antioxidative activity of green tea polyphenols in edible oils”, Journal of food lipids, 1997, 4(1), page 1-9 (hereinafter referred to as Koketsu), and evidenced by Cavin US Patent Application Publication No. 2014/0356487 (hereinafter referred to as Cavin).
The examiner notes that claim 1 recites “a mixture comprising or consisting of”. As set forth in MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification. As such, claims 1 is interpreted as reciting “comprising” as the transitional phrase.
Regarding claims 1 and 14-15, Acharya teaches a food composition (e.g., mayonnaise) comprising 5-85% vegetable oil by weight of the composition (page 4, line 6-30). Vegetable oil is known to contain mono- and/or poly- unsaturated fatty acid. Acharya teaches that the food composition further comprises a mixture that includes reduced grape juice that comprises tartaric acid, malic acid, fructose and glucose for stabilizing oil against oxidation (page 2, line 34-36; page 4, line 7-16; page 7 line 31-36; page 8, line 1-5; page 3 line 12-13). Acharya teaches that reduced grape juice contains 5-75% water (page 6, line 33). Acharya teaches that reduce grape juice is blended with Balsamic vinegar (page 6, line 26-30), which is interpreted to read on “one or more flavoring substances” recited in (j) of claim 1. Acharya teaches that reduced grape juice 
Acharya teaches that the mayonnaise further comprises rosemary extract to improve the oxidative stability of the mayonnaise (page 10, line 16-21). Rosemary extract is known to comprise rosmarinic acid as recited in (c) of claim 1 (as evidenced by Cavin in para. [0060]).
Acharya is silent regarding the mixture comprising monoterpenes of formula (I), benzoic acid derivative of formula (II), and diol or triol compounds as recited in (g).
Brewer teaches that the electron deficient nature of unsaturated fatty acid in the lipids of foods makes the fatty acid susceptible to oxidation (page 222, left column, para. under “Food Lipids”), and that compounds such as protocatechuic acid, rosmarinic acid, carvacrol and thymol from plant extract are able to function as antioxidant for the reason that they have strong H-donating activity or free radical scavenging activity (Abstract; page 225, right column 2nd para.). Note that protocatechuic acid reads on formula (II) and carvacrol or thymol reads on formula (I).
Fourre teaches that thymol is not water soluble but can be dissolved in 1, 2-propanediol (e.g., propylene glycol) to perform its function (column 18, line 24-26).
Both Acharya and Brewer are directed to antioxidant or stabilizer for oil or food comprises oil, and wherein Brewer teaches that thymol is a plant extract suitable for functioning as antioxidant in the food containing lipid, Fourre teaches that thymol needs to be dissolved in propylene glycol so as to perform its intended function. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Acharya by including protocatechuic acid or 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include all of protocatechuic acid, carvacrol, and thymol in the mixture of Acharya because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Acharya in view of Brewer by including propylene glycol to dissolve thymol such that it could perform its function as an antioxidant.
Acharya in view of Brewer and Fourre is silent regarding the mixture comprises gallocatechin.
Koketsu teaches a green tea polyphenol composition comprising gallocatechin has antioxidant effect on edible oil (Abstract; page 3, first para.; page 3, bottom para.; Fig.1).  Both Acharya and Koketsu are directed to antioxidant for oil or food comprises oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Acharya by including gallocatechin containing green tea polyphenol composition in the mixture of Acharya so as to improve the oxidation stability of the food composition. Further, as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Acharya in view of Brewer, Fourre and Koketsu is silent regarding the concentration of a)-k) in the mixture. However, first, the amounts of each individual antioxidants are results effective variables for the reason that they affect the capacity of the antioxidants in stabilizing oil against oxidation, thus it would have been obvious to a skilled artisan to optimize the amount of each individual antioxidants such that the mixture could suitably and desirable stabilize the oil against oxidation. As such, the amount of antioxidants recited in the claim are merely obvious variants of the prior art. Second, the amount of propylene glycol is also a result effective variable because it affects the amount of non-water soluble plant extract such as thymol that is being dissolved. Thus it would have been obvious to a skilled artisan to optimize the amount of propylene glycol so as to ensure the non-water soluble plant extract such as thymol is dissolved. As such, the amount of component g) is an obvious variant of the prior art. Third, the amounts of water and ethanol depends on the amount of reduced grape juice used. Given that the amount of reduced grape juice is known to affect the capacity of the antioxidant, a skilled artisan would have been motivated to optimize the proportion of   grape juice such that the mixture could suitably and desirable stabilize the oil against oxidation. As such, the amount of water and ethanol by extension are obvious variants of the prior art. Fourth, as for the amount of flavoring substance, Acharya 
Regarding claim 2, Acharya in view of Brewer, Fourre and Koketsu teaches what has been recited above but does not teach the ORAC value of the mixture. ORAC measures the antioxidative capacity of a substance/composition, which is a function of the amount of antioxidants present in the substance/composition. In the instant case, the amounts of each recited antioxidant and their sum are general condition known to a skilled artisan to affect the capacity of the antioxidants in stabilizing oil against oxidation, thus it would have been obvious to a skilled artisan to optimize the amount of each individual antioxidants such that the mixture could suitably and desirable stabilize the oil against oxidation. As such, ORAC value as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 3, Acharya in view of Brewer and Fourre teaches that the mixture comprises polyphenol such as protocatechuic acid and rosmarinic acid, and other antioxidant such as tartaric acid, malic acid, monoterpene, etc., but does not teach the polyphenol content as measure by Folin-Ciocalteu essay. However, the amount of antioxidants such as the aforementioned polyphenols is considered result effective variables for the reason that it affects the capacity of the antioxidant in stabilizing oil based on how those antioxidants work to protect the oil from oxidation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
Regarding claim 5, Acharya in view of Brewer and Fourre teaches what has been recited above but is silent regarding the amount of mixture in the food composition. However, the amount of mixture in the composition is considered a result effective variable for the reason that it affects the antioxidizing capacity based on how those antioxidants work to protect the oil from oxidation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of mixture that comprises the different type of antioxidants such that the mixture has suitable and desirable antioxidative capacity. As such, the amount as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 6, Acharya teaches that mayonnaise is an oil-in-water emulsion (page 10, line 27-28).
Regarding claims 7 and 12, Acharya teaches that the mayonnaise comprises an oil-in-water emulsifier such as egg yolk (page 10, line 27-28; page 4, line 18-20; page 11, line 1-7; Example 1-5).
Regarding claim 10, Acharya teaches that the mayonnaise comprises less than 0.001% EDTA (e.g., 10 ppm; page 4, line 34-35), which falls within that recited in the claim.

Claims 1-3, 5-6, 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Antrim US Patent No. 4,963,385 (cited in IDS, hereinafter referred to as Antrim) in view of Brewer, “Natural Antioxidants: Sources, Compounds, Mechanisms of Action, and Potential Applications”, Comprehensive Reviews in Food Science, 2011, 10, pages 221-247 (cited in IDS, hereinafter referred to as Brewer), Fourre US Patent No. 9,326,925 (hereinafter referred to as Fourre), Mennett, US Patent Application Publication No. 2005/0058745 (hereinafter referred to as Mennett) and Koketsu,  “Antioxidative activity of green tea polyphenols in edible oils”, Journal of food lipids, 1997, 4(1), page 1-9 (hereinafter referred to as Koketsu), and evidenced by Anton US Patent Application Publication No. 2008/0254194 (hereinafter referred to as Anton).
The examiner notes that claim 1 recites “a mixture comprising or consisting of”. As set forth in MPEP 2111, claims must be given their broadest reasonable interpretation in light of the specification. As such, claims 1 is interpreted as reciting “comprising” as the transitional phrase.
Regarding claims 1 and 14-15, Antrim teaches a food composition such as a margarine spread or a mayonnaise (column 2, line 63-68; column 3, line 5-16). Margarine spread is disclosed to comprise 5-35% vegetable oil such as corn oil, soybean oil, sunflower oil and cotton seed oil, water and flavoring substance (column 3, line 5-45). Mayonnaise is known to contain 70-80% vegetable oil, water and a flavoring substance such as vinegar and salt (as evidenced by Anton [0007]). Vegetable oil is known to contain mono- and/or poly- unsaturated fatty acid. Antrim further teaches that the food composition is stabilized against oxidation by a mixture which is a stabilizer 
Antrim is silent regarding the mixture comprising monoterpenes of formula (I), benzoic acid derivative of formula (II), rosmarinic acid of formula (IV), diol or triol compounds as recited in (g) and one further solvent as recited in (k).
Brewer teaches that the electron deficient nature of unsaturated fatty acid in the lipids of foods makes the fatty acid susceptible to oxidation (page 222, left column, para. under “Food Lipids”), and that compounds such as protocatechuic acid, rosmarinic acid, carvacrol and thymol from plant extract are able to function as antioxidant for the food for the reason that they have strong H-donating activity or free radical scavenging activity (Abstract; page 225, right column 2nd para.). Note that protocatechuic acid reads on formula (II), rosmarinic acid reads on formula (IV) and carvacrol or thymol reads on formula (I).
Fourre teaches that thymol is not water soluble but can be dissolved in 1, 2-propanediol (e.g., propylene glycol) to perform its function (column 18, line 24-26). Mennett teaches that rosmarinic acid can be dissolved in ethanol to perform its function ([0197]; [0206-0207]). Rosmarinic acid is known to be slightly soluble in water.
Both Antrim and Brewer are directed to antioxidant or stabilizer for oil or food comprises oil, and wherein Brewer teaches that thymol and rosmarinic acid are plant extracts suitable for functioning as an antioxidant in the food containing lipids, Fourre and Mennett teach that thymol and rosmarinic acid need to be dissolved in propylene glycol and ethanol respectively to perform their intended functions. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Antrim by including protocatechuic acid or rosmarinic acid or carvacrol or thymol as disclosed by Brewer in the mixture of Antrim so as to improve the oxidative stability of the margarine bread.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include all of protocatechuic acid, rosmarinic acid carvacrol and thymol in the mixture of Antrim because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Antrim in view of Brewer by including propylene glycol and ethanol to dissolve thymol and rosmarinic acid such that they could function as an antioxidant.
Antrim in view of Brewer, Fourre and Mennett teaches what has been recited above but is silent regarding the mixture comprises gallocatechin.
Koketsu teaches a green tea polyphenol composition comprising gallocatechin has antioxidant effect on edible oil (Abstract; page 3, first para.; page 3, bottom para.; Fig.1).  Both Antrim and Koketsu are directed to antioxidant for oil or food comprises oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Antrim by including gallocatechin containing green tea polyphenol composition in the mixture so as to improve the oxidation stability of the food composition. Further, as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Antrim in view of Brewer, Fourre, Mennett and Koketsu is silent regarding the concentration of a)-k) in the mixture. However, the amounts of each individual antioxidant is the general condition known by one of ordinary skill in the art to affect the capacity of the antioxidants in stabilizing oil against oxidation, thus it would have been obvious to a skilled artisan to optimize the amount of each individual antioxidants such that the mixture could suitably and desirable stabilize the oil against oxidation. As such, the amount of a)-f) and i) recited in the claim are merely obvious variants of the prior art.
The amount of propylene glycol or ethanol is the general condition known by one of ordinary skill in the art to affect the amount of non-water soluble plant extract (e.g., thymol and rosmarinic acid) that are being dissolved. Thus it would have been obvious to a skilled artisan to optimize the amount of propylene glycol and ethanol so as to 
The amounts of water in the mixture is the general condition known by one of ordinary skill in the art to affect the concentration of the antioxidants in the mixture. Therefore, it would have been obvious to a skilled artisan to optimize the amount of water to ensure that the concentration of the antioxidant is such that they could suitably deliver the antioxidant effect. As such, the amount of water is an obvious variant of the prior art.
Similarly, the amount of flavoring substances recited in j) is also an obvious variant of the prior art, for the reason that a skilled artisan would have been motivated to optimize the amount of flavoring substance based on personal preference or desirability. 
Regarding claim 2
Regarding claim 3, Antrim in view of Brewer, Fourre, Mennett and Koketsu teaches that the mixture comprises polyphenol such as protocatechuic acid and rosmarinic acid, and other antioxidant such as tartaric acid, malic acid, monoterpene, etc., but does not teach the polyphenol content as measure by Folin-Ciocalteu essay. However, the amount of antioxidants such as the aforementioned polyphenols is considered result effective variables for the reason that it affects the capacity of the antioxidant in stabilizing oil based on how those antioxidants work to protect the oil from oxidation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of polyphenols such as protocatechuic acid, rosmarinic acid in the mixture such that the mixture has suitable and desirable antioxidative capacity. As such, the polyphenol content as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 5, Antrim in view of Brewer, Fourre, Mennett and Koketsu teaches what has been recited above but is silent regarding the amount of mixture in the food composition. However, the amount of mixture in the composition is considered a result effective variable for the reason that it affects the antioxidizing capacity based on how those antioxidants work to protect the oil from oxidation. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the amount of mixture that comprises the different type of antioxidants such that the mixture has suitable and desirable antioxidative capacity. As such, the amount as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 6
Regarding claim 8, Antrim as recited above teaches margarine spread, which is a water-in-oil emulsion.
Regarding claims 9 and 13, Antrim teaches that the food composition (e.g., margarine spread) comprises a water-in-oil emulsifier which is monoglycerides of fatty acid and diglycerides of fatty acid (e.g., monoglycerides and diglycerides; column 3, line 45-46).
Regarding claim 10, Antrim teaches that the food composition comprises a stabilizer composition one or more metal ion chelating agent such as EDTA, glycine, tartaric acid and citric acid (Abstract; column 3, line 47-62; column 4, line 1-30), which is interpreted to encompass the embodiment that the stabilizer composition does not include EDTA, thus reading on claim 10.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antrim in view of Brewer, Fourre, Mennett and Koketsu as applied to claims 1 and 6 above, and further in view of Anton US Patent Application Publication No. 2008/0254194 (hereinafter referred to as Anton).
Regarding claims 7 and 12, Antrim teaches mayonnaise but is silent regarding the mayonnaise comprising an emulsifier such as egg yolk as recited in claim 12. Anton teaches that egg yolk is an effective emulsifier and is frequently used to stabilize emulsified food including mayonnaise ([0002; 0007]).
Both Antrim and Anton are directed to mayonnaise. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Antrim by including egg yolk as an emulsifier to stabilize mayonnaise.
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered and the examiner’s response is shown below:
35 USC 101 rejection of claim 11 is withdrawn in view of the cancellation of claim 11.
Regarding the 35 USC 112 rejection of claim 2, applicant argues on page 8 of the Remarks that use of ORAC value to determine the antioxidant ability of a substance has been described in the specification.
Applicant’s arguments are considered but found unpersuasive, for the reason that it is still unclear what fluorescent probe and reactive species the ORAC value is based on, thus rendering the claim indefinite.
Regarding the 35 USC 112 rejection of claim 3, applicant argues on page 8 of the Remarks that Folin-Ciocalteu essay is widely used in the art and would therefore be familiar to the skilled person.
Applicant’s arguments are considered but found unpersuasive, for the reason that it is still unclear what the extent of dilution, volume ratio of alkali and F-C reagents are, thus rendering the claim indefinite.
Regarding the 35 USC 103 rejection of newly amended claim 1 (e.g., formerly presented claim 4) that is based on modified Acharya, applicant argues on page 9 of the Remarks that the rejection uses the claims as a guide to selectively pick from the art to recreate what is claimed, and that it is improper to reconstruct claims in a piecemeal fashion by picking and choosing from the prior art using applicants' disclosure as a blueprint. 
Applicant’s arguments are considered but found unpersuasive. First, the examiner submits that the prior art as whole is considered and is determined to render the claimed invention obvious. Second, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the examiner submits that all the limitations as recited in the claims are known in the prior art and/or are within the level of ordinary skill at the time the claimed invention was made. Unfortunately, applicant has failed to show which knowledge is solely from applicant’s disclosure but not from the prior art.
Applicant asserts on pages 9-10 of the Remarks that the claimed composition demonstrates unexpected results. In particular, applicant asserts that Example 2-4 in the specification show that the addition of the composition in mayonnaise, salad dressing and margarine decrease oxidation which could not have reasonably predicted by the skilled artisan.
 Applicant’s arguments are considered but found unpersuasive because:
First, the showing is not commensurate in scope with the claim. For example, the result from species such as thymol/carvacrol, 4-Hydroxy-3,5-dimethoxybenzoic acid and 3-(3,4-Dihydroxyphenyl)prop-2-enoic acid as recited in Table 1 could not cover the 
Second, given that cited arts have taught that monoterpene, protocatechuic acid, rosmarinic acid, etc. have antioxidant capability in lipid/fat, the results as shown in Example 2-4 are more expected than “unexpected”.
Third, applicant is reminded that MPEP 716.02(e) has made it clear that one needs to compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In the instant case, the closest prior art is Acharya and Antrim, however, the examiner notes that in Example 2-4 applicant merely compares the claimed invention with a positive control that use EDTA and a negative control that does not have an antioxidant. Thus none of the examples compares the claimed invention with the closest prior art.
For the reasons set forth above, applicant’s argument on page 10 of the Remarks regarding the rejection based on modified Antrim is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791